                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

STEVEN DOMINIC,

             Plaintiff,

v.                                               Case No: 2:21-cv-394-SPC-NPM

STEPHEN R. GOLDMAN, ANN
V. GOLDMAN and ANN V.
GOLDMAN,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is a sua sponte review of the Complaint (Doc. 1).

District courts are “obligated to inquire into subject matter jurisdiction sua

sponte whenever it may be lacking.” Univ. of S. Ala. v. Am. Tobacco Co., 168

F.3d 405, 410 (11th Cir. 1999). Plaintiff Steven Dominic filed this action—

asserting federal-question jurisdiction. The Court disagrees.

       Dominic contends this action is “intwined” with to an ongoing RICO case

he filed against Defendants in New Hampshire. But his litigation in that case

does not provide subject-matter jurisdiction here.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
       What’s more, Dominic says the Court has jurisdiction under 11 U.S.C.

§§ 548 and 549. Federal jurisdiction extends to federal questions (i.e., “all civil

actions arising under the Constitution, laws, or treaties of the United States”).

28 U.S.C. § 1331. But the federal statutes Dominic cites do not provide him a

private right of action. Rather, those statutes permit a bankruptcy trustee or

debtor in possession to avoid certain fraudulent transfers.                  There is no

indication Dominic is a bankruptcy trustee or even a hint of any bankruptcy.

So the statutes cited provide him with to right of action. E.g., Matter of Natchez

Corp. of W. Va., 953 F.2d 184, 187 (5th Cir. 1992).2 And they cannot serve as

the basis for an action “arising under” federal law. E.g., Atl. Richfield Co. v.

Christian, 140 S. Ct. 1335, 1350 (2020) (“In the mine run of cases, a suit arises

under the law that creates the cause of action.” (cleaned up)). While Dominic

also brings a state-law claim, it does not confer jurisdiction and the parties are

not diverse.

       To be sure, courts liberally construe filings by pro se litigants, like

Dominic. But where jurisdictional allegations are insufficient, the Court must

dismiss. Travaglio v. Am. Express Co., 735 F.3d 1266, 1268 (11th Cir. 2013).




2See also Surf N Sun Apts., Inc. v. Dempsey, 253 B.R. 490, 492-94 (M.D. Fla. 1999); In re New
Century TRS Holdings, Inc., 505 B.R. 431, 439-40 (Bankr. D. Del. 2014); In re Minn. Alpha
Found., 122 B.R. 89, 95 (Bankr. D. Minn. 1990); In re Van Brock, 33 B.R. 546, 547 (Bank.
S.D. Fla. 1983).




                                             2
      This, however, is not Dominic’s only problem.       The Complaint is a

quintessential shotgun pleading.     Both counts incorporate and adopt all

preceding paragraphs, making the last count an amalgamation of the entire

Complaint. Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1321

(11th Cir. 2015). Even with that left aside, the Complaint contains many

allegations related to the RICO case, which the pleading fails to connect to the

claims alleged. So the Court dismisses on shotgun pleading grounds too. Vibe

Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018).

      Finally, the Court notes Dominic neither paid the filing fee nor moved to

proceed in forma pauperis. He must do one of those if he wishes to pursue this

action.

      Accordingly, it is now

      ORDERED:

      (1) Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice.

      (2) Plaintiff may file an amended complaint consistent with this Order

          on or before June 7, 2021. The failure to do so will result in

          the case being closed without further notice.

      (3) Plaintiff must pay the filing fee or move to proceed in forma pauperis

          on or before June 7, 2021. The failure to do so will result in

          the case being closed without further notice.




                                       3
     DONE and ORDERED in Fort Myers, Florida on May 24, 2021.




Copies: All Parties of Record




                                 4
